      Case 4:20-cv-03633 Document 24 Filed on 04/14/21 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                           IN THE UNITED STATES DISTRICT COURT                           April 15, 2021
                           FOR THE SOUTHERN DISTRICT OF TEXAS                         Nathan Ochsner, Clerk
                                     HOUSTON DIVISION

KELLY DOYLE, et al.,                            §
                                                §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §    CIVIL ACTION NO. H-20-3633
                                                §
NATIONSTAR MORTGAGE,                            §
                                                §
                      Defendant.                §

                                            ORDER

       Since the February 5, 2021, scheduling conference in this case, the parties have disputed

case-management orders and continuing deadlines, and have filed several related motions. The

court clarifies its February 5, 2021, orders and rules on each of the outstanding motions below.

        The court granted the Doyles’ request to amend their complaint. The complaint is

deemed filed as of February 5, 2021, at Docket Entry No. 12-1.

       The Doyles’ motion to strike, (Docket Entry No. 16), is denied. As the court stated on

the record and in the minute entry for the February 2021 hearing, Nationstar was permitted to

move to dismiss the second amended complaint, consistent with Federal Rule of Civil Procedure

15(a)(3).

       The Doyles also move for contempt based on Nationstar’s alleged failure to mediate.

Their motion, (Docket Entry No. 17), is denied. Civil contempt requires “(1) that a court order

was in effect, and (2) that the order required certain conduct by the respondent, and (3) that the

respondent failed to comply with the court's order.” In re Bradley, 588 F.3d 254, 264 (5th Cir.
      Case 4:20-cv-03633 Document 24 Filed on 04/14/21 in TXSD Page 2 of 2




2009). The current mediation deadline is May 3, 2021. Nationstar has asked to stay the deadline

based on its pending motion to dismiss, (Docket Entry No. 16). There is no contempt.

       Finally, Nationstar moves for a stay of discovery and a stay of the mediation deadline

pending the court’s decision on its motion to dismiss. (Docket Entry Nos. 20, 23). A stay of

discovery and a continuance of the mediation deadline are appropriate based on the potentially

dispositive motion to dismiss. The motions for stay, (Docket Entry Nos. 20, 23), are granted.

Discovery and mediation are stayed until after June 1, 2021. The court will reset the deadlines,

as appropriate, after ruling on Nationstar’s motion to dismiss.

               SIGNED on April 14, 2021, at Houston, Texas.



                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge
